DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/455,655, filed on 6/27/17.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/22 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 5 and 12 are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Ogawa (JPH0458123, hereinafter Ogawa).
Regarding claim 1, in Fig. 1, Ogawa discloses an operation device (10) comprising: an elongated member; and a displacement sensor (3) coupled to the elongated member (2) and constructed to detect a displacement amount when the elongated member is rotated about a longitudinal axis of the elongated member and output a detection voltage based thereon. The voltage measurement between the electrodes 5 and 5’ measures electromotive force of the torque detection mechanism. 
Regarding claim 2, the elongated member is a columnar shaft.
Regarding claim 4, the displacement sensor has a piezoelectric element (3), the piezoelectric element including a pair of opposed electrodes (5, 5’) and a piezoelectric sheet therebetween, and is configured to output the detection voltage based on a displacement of the piezoelectric element.
Regarding claim 5, as shown in Fig. 4, a length in the short-side direction of the piezoelectric element is shorter than a circumference of the elongated member.
Regarding claim 12, the displacement sensor (3) is attached to a face of the elongated member. See Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa.
 Regarding claim 3, Ogawa discloses a columnar shaft, but fails to disclose a cylindrical shaft. It has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed sensor attached to the columnar shaft would perform equally well shaped as a cylindrical shaft. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was made to attach a displacement sensor on a cylindrical shaft, as necessitated by the specific requirements of the particular application.
Claims 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa in view of Shikinami (US5298602, hereinafter Shikinami).
 Regarding claims 6 and 7, Ogawa discloses the invention as explained above, but fails to disclose the piezoelectric sheet containing polylactic acid. Shikinami discloses a polymeric piezoelectric material comprising polylactic acid uniaxially stretched used in sensors and detectors. Shikinami discloses the polymeric piezoelectric material including polylactic acid exhibits excellent piezoelectric properties and high mechanical strength. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was made to use a piezoelectric sheet containing polylactic acid as it provided excellent piezoelectric characteristics and can be processed into various articles ranging from films to profiles depending on the intended use.
Regarding claim 8, as disclosed by Ogawa, the displacement sensor is attached to a face of the elongated member.
Regarding claim 9, the combination of Ogawa and Shikinami fail to disclose the displacement sensor being attached to the face of the elongated member such that the uniaxial stretch direction is perpendicular to the longitudinal axis of the elongated member. However, it is the examiner’s position that it would have been an obvious matter of design choice to place the sensor in an optimum configuration or orientation to obtain the desired reading of the sensing device. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to attach the sensor to the face of the elongated member such that the uniaxial stretch direction is perpendicular to the longitudinal axis of the elongated member to obtain the desired measurements in an optimal fashion.
 Regarding claims 10-11, the combination of Ogawa and Shikinami fails to disclose the length in the long-side direction of the piezoelectric element being equal or shorter than the circumference of the elongated member. It would have been an obvious matter of design choice to provide a sensor with specific dimensions relative to the circumference of the elongated member where it would be placed, since the applicant has not disclosed that such size/relationship solves any problem or is for a particular reason. It is the Examiner's position that it would have been an obvious modify the size and dimensions of the sensor as necessitated by the specific requirements of the particular application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. SAN MARTIN/Primary Examiner, Art Unit 2837